DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 03/15/2022, in which, claim(s) 1, 4-20, 22-31, and 64-71 are pending. Claim(s) 1, 4, 20, and 22 are amended. Claim(s) 2, 3, 21 and 32-63 are cancelled. Claim(s) 64-71 are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2022 was filed after the mailing date of the non-final Office action on 12/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-31 have been considered but are moot in view of the new ground(s) of rejection.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 recites “The UE of claim 21”. Claim 23 is objected to because it depends on a canceled claim. It is suggested to amend claim 23 to say “The UE of claim 20”.
Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 
112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 64 and 65 recite “means for transmitting”, “means for receiving”, “means for comparing”, “means for continuing” and “means for discontinuing”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification ([0160-0163], “the aforementioned means for transmitting the session establishment request message may include the UL traffic and control channel generation and transmission circuitry 942, together with the transceiver 910, shown in FIG. 9. As another example, the aforementioned means for receiving the AS security configuration may include the DL traffic and control channel reception and processing circuitry 944, together with the transceiver 910, shown in FIG. 9”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 6-10, 20, 24-27, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel et al. (US 2015/0143463 A1) in view of Velev et al. (US 2020/0120589 A1).
Regarding Claims 1, 20 and 64, Baghel discloses
A method for configuring Access Stratum (AS) security at a user equipment (UE) configured for communication in a communication network ([0069], “selective protection indication is provided to the UE 300 in an Access Stratum (AS) Security mode command AS SMC procedure”), comprising: 
transmitting a session establishment request message to a network node within a core network to establish a protocol data unit (PDU) session ([0092], “Packet Data Protocol (PDP) connection in the UE 300 and in the eNodeB 300a”, [0098], “The UE 300 initiates the attach procedure by transmitting an attach request to the eNodeB 300a, wherein attach request comprises the IMSI, UE core network capability, UE specific DRX parameters, attach type and the like. Further, the UE 300 sends attach or service request message (L3 message) with the APN to the core network 400a through the access network 400”);
receiving security configuration information comprising AS security information indicating one or more AS security options selected for the PDU session by the network node within the core network ([0070], “The AS security mode command message from eNodeB 300a to UE 300 may contain the selected AS algorithms”, [0098], “wherein attach request comprises the IMSI, UE core network capability, UE specific DRX parameters, attach type and the like”)
Baghel does not explicitly teach but Velev teaches
receiving an AS security configuration selected for the PDU session by a radio access network (RAN) serving the UE, the AS security configuration being specific to the PDU session ([0041], “the UE 205 may communicate with the 5G (R)AN 210”, [0043], “provision the UE 205 with a network slice selection policy (“NSSP”). A NSSP includes one or more NSSP rules with each rule associating an application with a certain S-NSSAI. When an application on the UE 205 associated with a specific S-NSSAI requests data transmission, then the UE 205 sends the application's user data using a PDU session established with the S-NSSAI”),
comparing the AS security configuration to the security configuration information ([0095], “Considering the set of stored Allowed S-NSSAIs…determine (by comparing) whether the UE 205 may continue to use the same set of Allowed S-NSSAIs indicated during initial registration”); 
continuing the PDU session when the AS security configuration is included within the security configuration information ([0095], “Considering the set of stored Allowed S-NSSAIs, the AMF 135 (and/or with NSSF 150) can determine whether the UE 205 may continue (the PDU session) to use the same set of Allowed S-NSSAIs indicated during initial registration”); and 
discontinuing the PDU session when the AS security configuration is excluded from the security configuration information ([0090], “determines that one or more parameters in the first set of parameters used to establish the PDU session cannot be used anymore”, “the UE 205's data connection (PDU session) may be discontinued”, [0095], “one or more parameters used to establish the PDU session becoming unavailable/invalid”, i.e. is excluded),
Baghel and Velev are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rogers with the disclosure of Baghel. The motivation/suggestion would have been to reconfigure a data connection using new parameters for setting up required security (Velev, Abstract & [0083]).

Regarding Claims 6 and 24, the combined teaching of Baghel and Velev teaches wherein the security configuration information is selected based on a Quality of Service (QoS) flow within the PDU session and the AS security configuration is selected for the QoS flow within the PDU session (Baghel, [0046], “the RLC layer provides three operation modes such as a transparent mode (TM), an un-acknowledged mode (UM) and an acknowledged mode (AM) so as to guarantee various quality of services (QoS) required by each radio bearer (RB)”).

Regarding Claims 7 and 25, the combined teaching of Baghel and Velev teaches wherein the security configuration information is selected based on a device type of the UE or the PDU session (Baghel, Abstract, “he UE can request for selective protection based on the (device) type”).

Regarding Claim 8, the combined teaching of Baghel and Velev teaches
wherein the security configuration information comprises a security configuration index (SCI) (Baghel, [0069], “selective protection indication” as SCI), and wherein transmitting the session establishment request message further comprises: 
transmitting an SCI request for the PDU session together with the session establishment request message (Baghel, [0069], “selective protection indication is provided to the UE 300 in an Access Stratum (AS) Security mode command AS SMC procedure”).  

Regarding Claim 9, the combined teaching of Baghel and Velev teaches wherein transmitting the session establishment request message further comprises: transmitting a list of supported security configuration indexes (SCIs) together with the session establishment request message (Baghel, [0069], “selective protection indication (as the list of supported security configuration) is provided to the UE 300 in an Access Stratum (AS) Security mode command AS SMC procedure”).

Regarding Claims 10 and 27, the combined teaching of Baghel and Velev teaches transmitting AS security capabilities of the UE together with the session establishment request message (Baghel, [0098], “wherein attach request comprises the IMSI, UE core network capability, UE specific DRX parameters, attach type and the like”).

Regarding Claim 26, the combined teaching of Baghel and Velev teaches wherein the security configuration information comprises a security configuration index (SCI) (Baghel, [0069], “selective protection indication” as SCI), and wherein the processor is further configured to: 
transmit a list of supported security configuration indexes (SCIs) together with the session establishment request message (Baghel, [0069], “selective protection indication (as the list of supported security configuration) is provided to the UE 300 in an Access Stratum (AS) Security mode command AS SMC procedure”).  

Claims 4-5, 11-17, 22-23, 28-31, and 65-69 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel et al. (US 2015/0143463 A1) in view of Velev et al. (US 2020/0120589 A1) further in view of Rogers et al. (US 2015/0082444 A1).
Regarding Claims 4 and 22, the combined teaching of Baghel and Velev does not explicitly teach but Rogers teaches wherein the security configuration information comprises a message authentication code (MAC) (Rogers, [0054], “a Message Authentication Code (MAC)”), and further comprising: 
verifying an integrity of the security configuration information using the MAC (Rogers, [0054], “verifying the integrity of the received DL message”).
Baghel, Velev and Rogers are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rogers with the combined teaching of Baghel and Velev. The motivation/suggestion would have been for detecting an error in a security mode configuration procedure conducted at a radio access network (Rogers, Abstract).

Regarding Claims 5, 23 and 65, the combined teaching of Baghel and Velev does not explicitly teach but Rogers teaches transmitting a security configuration confirmation and a UE message authentication code for the security configuration confirmation to the network node within the core network (Rogers, [0054], “For a security mode configuration comprising integrity protection, the security mode configuration check comprises verifying the integrity of the received DL message using an integrity algorithm. The UE is configured to generate a Message Authentication Code”).
Baghel, Velev and Rogers are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rogers with the combined teaching of Baghel and Velev. The motivation/suggestion would have been for detecting an error in a security mode configuration procedure conducted at a radio access network (Rogers, Abstract).

Regarding Claim 11, the combined teaching of Baghel and Velev does not explicitly teach but Rogers teaches wherein the security configuration information comprises an AS ciphering indicator indicating whether AS ciphering is enabled and an AS integrity protection indicator indicating whether AS integrity protection is enabled (Rogers, [0004], “using the Radio Resource Control (RRC) protocol to the UE with an indication of a new integrity protection configuration and new cipher configuration”, [0003], “Typically, both ciphering and integrity protection are enabled during a call”).
Baghel, Velev and Rogers are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rogers with the combined teaching of Baghel and Velev. The motivation/suggestion would have been for detecting an error in a security mode configuration procedure conducted at a radio access network (Rogers, Abstract).

Regarding Claim 12, the combined teaching of Baghel, Velev and Rogers teaches wherein the security configuration information further comprises a user plane function (UPF) ciphering indicator indicating whether UPF ciphering is enabled and a UPF integrity protection indicator indicating whether UPF integrity protection is enabled (Rogers, [0004], “using the Radio Resource Control (RRC) protocol to the UE with an indication of a new integrity protection configuration and new cipher configuration”, [0003], “Typically, both ciphering and integrity protection are enabled during a call”).

Regarding Claims 13, 29 and 66, the combined teaching of Baghel, Velev and Rogers teaches wherein the security configuration information further comprises a list of one or more AS security algorithms and indicates whether each of the one or more AS security algorithms is enabled (Baghel, [0070], “The AS security mode command message from eNodeB 300a to UE 300 may contain the selected AS algorithms”, i.e. whether each of the list of algorithms is selected; enabled.).

Regarding Claims 14 and 67, the combined teaching of Baghel, Velev and Rogers teaches wherein the security configuration information further indicates an order of preference of each of the one or more AS security algorithms (Baghel, [0067], “user preference and decides for selective protection mechanism”).

Regarding Claims 15 and 68, the combined teaching of Baghel, Velev and Rogers teaches wherein the security configuration information further indicates whether each of the one or more AS security algorithms is mandatory (Baghel, [0046], “the RLC layer provides three operation modes such as a transparent mode (TM), an un-acknowledged mode (UM) and an acknowledged mode (AM) so as to guarantee various quality of services (QoS) required (i.e. mandatory) by each radio bearer (RB)”).

Regarding Claims 16 and 31, the combined teaching of Baghel, Velev and Rogers teaches wherein the security configuration information further comprises a quality of service (QoS) field indicating one or more QoS parameters for the PDU session (Baghel, [0046], “the RLC layer provides three operation modes such as a transparent mode (TM), an un-acknowledged mode (UM) and an acknowledged mode (AM) so as to guarantee various quality of services (QoS) required by each radio bearer (RB)”).

Regarding Claim 17, the combined teaching of Baghel, Velev and Rogers teaches wherein the AS ciphering indicator is applicable to radio resource control (RRC) signaling messages and user plane data and the AS integrity protection indicator is applicable to at least the RRC signaling messages (Rogers, [0004], “using the Radio Resource Control (RRC) protocol to the UE with an indication of a new integrity protection configuration and new cipher configuration”).

Regarding Claim 28, the combined teaching of Baghel and Velev does not explicitly teach but Rogers teaches wherein the security configuration information comprises an AS ciphering indicator indicating whether AS ciphering is enabled, an AS integrity protection indicator indicating whether AS integrity protection is enabled, a user plane function (UPF) ciphering indicator indicating whether UPF ciphering is enabled, and a UPF integrity protection indicator indicating whether UPF integrity protection is enabled (Rogers, [0004], “using the Radio Resource Control (RRC) protocol to the UE with an indication of a new integrity protection configuration and new cipher configuration”, [0003], “Typically, both ciphering and integrity protection are enabled during a call”).
Baghel, Velev and Rogers are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rogers with the combined teaching of Baghel and Velev. The motivation/suggestion would have been for detecting an error in a security mode configuration procedure conducted at a radio access network (Rogers, Abstract).

Regarding Claim 30, the combined teaching of Baghel, Velev and Rogers teaches wherein the security configuration information further indicates an order of preference of each of the one or more AS security algorithms and whether each of the one or more AS security algorithms is mandatory (Baghel, [0067], “user preference and decides for selective protection mechanism”, [0046], “the RLC layer provides three operation modes such as a transparent mode (TM), an un-acknowledged mode (UM) and an acknowledged mode (AM) so as to guarantee various quality of services (QoS) required (i.e. mandatory) by each radio bearer (RB)”).

Regarding Claim 69, the combined teaching of Baghel and Velev does not explicitly teach but Rogers teaches wherein the security configuration information comprises an AS ciphering indicator indicating whether AS ciphering is enabled and an AS integrity protection indicator indicating whether AS integrity protection is enabled (Rogers, [0004], “using the Radio Resource Control (RRC) protocol to the UE with an indication of a new integrity protection configuration and new cipher configuration”, [0003], “Typically, both ciphering and integrity protection are enabled during a call”),
the AS ciphering indicator being applicable to radio resource control (RRC) signaling messages and user plane data and the AS integrity protection indicator being applicable to at least the RRC signaling messages (Rogers, [0004], “using the Radio Resource Control (RRC) protocol to the UE with an indication of a new integrity protection configuration and new cipher configuration”).
Baghel, Velev and Rogers are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rogers with the combined teaching of Baghel and Velev. The motivation/suggestion would have been for detecting an error in a security mode configuration procedure conducted at a radio access network (Rogers, Abstract).

Claims 18, 19 and 70, 71 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel et al. (US 2015/0143463 A1) in view of Velev et al. (US 2020/0120589 A1) further in view of Rogers et al. (US 2015/0082444 A1) and further in view of Kim et al. (US 2017/0332419 A1).
Regarding Claims 18 and 70, the combined teaching of Baghel, Velev and Rogers does not explicitly teach but Kim teaches wherein the security configuration information further comprises at least one additional security indicator for one or more other control messages other than the RRC signaling messages exchanged between the RAN and the UE ([0021], “transmitting a physical downlink control channel (pdcch) for the terminal”).
Baghel, Velev, Rogers and Kim are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the combined teaching of Baghel, Velev and Rogers. The motivation/suggestion would have been for facilitating operations of terminals and base stations in a mobile communication system (Kim, [0002]).

Regarding Claims 19 and 71, the combined teaching of Baghel, Velev, Rogers and Kim teaches wherein the one or more other control messages comprise at least one of a status report message, a physical uplink control channel (PUCCH), or a physical downlink control channel (PDCCH) (Kim, [0021], “transmitting a physical downlink control channel (pdcch) for the terminal”).  

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497